[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO STRIKE
The plaintiffs instituted the present action in three counts. The First Count sets forth a cause of action for vexatious litigation; the Second Count sets forth a factual claim of threatened future action by the defendant for which the plaintiffs allege they have no adequate remedy at law and therefore provides CT Page 10150 a basis for claimed injunctive relief; the Third Count sets forth a claim under the Connecticut Unfair Trade Practices Act ("CUTPA"), General Statutes 42-110a et seq.
The defendant has moved to strike the Second Count of the complaint on the grounds that a cause of action for a vexatious litigation requires that the underlying litigation be reduced to judgment and, therefore, the Second Count, which sets forth only future action, cannot provide a basis for a cause of action for damages for vexatious litigation. The defendant misconstrues the thrust of the Second Count of the Complaint. The Second Count of the Complaint does not purport to seek damages for future vexatious litigation but rather sets forth a claim for injunctive relief. Accordingly, the Motion to Strike the Second Count is denied.
The defendant also moves to strike the Third Count of the Complaint which asserts that the defendant is an attorney at law and has engaged in unfair trade practices under CUTPA. The defendant has moved to strike the Third Count asserting that he has not practiced law in Connecticut and therefore contests the relationship between his status as an attorney and the acts alleged in the complaint. The court limits its consideration of the defendant's claims to the specific claims advanced. The thrust of the defendant's Motion to Strike contests the factual basis for the assertion of a CUTPA action. Such factual disputes are not appropriate for determination on a motion to strike. Accordingly, the Motion to Strike the Third Count of the Complaint is denied.
The plaintiff has also moved to strike the claims for injunctive relief and the claims for relief asserted under CUTPA. Inasmuch as the Motion to Strike the Claims for Relief are dependent upon the viability of the Second and Third Counts, the Motion to Strike the Claims for Relief is likewise denied.
RUSH, J.